DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0153271 A1 (Ogawa).
Ogawa discloses, referring primarily to figures 1 and 10B, a printed circuit board comprising: an insulating layer (12); a circuit pattern (11) embedded in the insulating layer and including a first metal layer (21-Au), a second metal layer (23), a third metal layer (21-Pd; [0049]) disposed between the first metal layer and the second metal layer, and a fourth metal layer (22) disposed between the second metal layer and the third metal layer; and a connection conductor (2) disposed on one surface of the insulating layer and connected to the circuit pattern, wherein the first metal layer is exposed through the one surface of the insulating layer [claim 1], wherein the first metal layer is substantially coplanar with the one surface of the insulating layer [claim 2], wherein the first metal layer (21-Au) includes at least one of gold, silver, palladium, nickel, or tin [claim 3], wherein at least two of the first metal layer (21-Au), the second metal layer (22, Cu), and the third metal layer (21-Pd) include different materials from each other ([0049]) [claim 5], wherein a side surface of each of the first metal layer, the second metal layer, and the third metal layer is covered with the insulating layer [claim 6], wherein a thickness of the second metal layer (23, 15 µm, [0049]) is greater than each of a thickness of the first metal layer (21-Au, 40nm, [0049]) and a thickness of the third metal layer (21-Pd, 20nm, [0049]) [claim 7], wherein the connection conductor is in contact with the first metal layer, [claim 8], further comprising: a protective layer (3) disposed on the insulating layer and having an opening exposing at least a portion of the circuit pattern, wherein at least a portion of the connection conductor is disposed in the opening [claim 9].
Similarly, Ogawa discloses, referring primarily to figures 1 and 10B, a printed circuit board comprising: an insulating layer (12); and a circuit pattern (11) embedded in the insulating layer and including a first metal layer (21-Au) and a second metal layer (23) disposed on the first metal layer, a third metal layer (21-Pd) disposed between the first metal layer and the second metal layer, and a fourth metal layer (22) disposed between the second metal layer and the third metal layer, the first metal layer being exposed through one surface of the insulating layer; a connection conductor (2) disposed on the one surface of the insulating layer and connected to an exposed portion of the first metal layer, wherein the first (gold) and second (copper) metal layers include different materials from each other ([0049]) [claim 12], wherein the first metal layer is substantially coplanar with the one surface of the insulating layer [claim 13], wherein the first metal layer (21-Au) includes at least one of gold, silver, palladium, nickel, or tin ([0049]) [claim 14], wherein at least two of the first metal layer, the second metal layer, and the third metal layer is covered with the insulating layer ([0049]) [claim 16], wherein a side surface of each of the first metal layer, the second metal layer, and the third metal layer is covered with the insulating layer [claim 17], wherein a thickness of the second metal layer (23, Cu, 15 µm) is greater than each of a thickness of the first metal layer (21-Au, 40 nm) and a thickness of the third metal layer (21-Pd, 20 nm) [claim 18], further comprising a protective layer (3) disposed on the insulating layer and having an opening exposing at least a portion of the circuit pattern, wherein at least a portion of the connection conductor is disposed in the opening [claim 19]

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Applicant alleges that the Examiner’s interpretation of Ogawa is improper primarily because the Examiner interprets the Au/Pd layer of Ogawa as two distinct layers. Applicant alleges “this interpretation is unreasonably broad in that the disclosed flash plating used to form layer 21 results in relatively thin layers, so that the Au/Pd layer 21 of Oqawa would be interpreted as a single alloy layer rather than plural and distinct material layers.” However, this allegation is not well taken. Specifically, nowhere in Ogawa is the Au/Pd layer 21 referred to as an “alloy” layer. There is no chemical combination of the gold and palladium that a Person Having Ordinary Skill in the Art (PHOSITA) would readily recognize is necessary to form an “alloy” layer. On the contrary, Ogawa very specifically describes that the gold and palladium layers are to be formed in separate and sequential process and formed to separate and distinct thicknesses ([0049]). Moreover, the stack of 21-Au, 21-Pd, 22 (Ni) and 23 (Cu), is specifically called a “four layer” structure by Ogawa ([0050]). Applicant argues against the very disclosed description. A PHOSITA would not ignore the very disclosure as a four layer structure to assume that the Au/Pd layer 21 is a monolithic alloy structure. A PHOSITA would understand the plain language of Ogawa.	Hence, Applicant’s traversal of the instant rejections on these grounds is deemed unsuccessful.
Allowable Subject Matter
Claims 10 and 11 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847